DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants note that the reference recites monitoring breathing via the rate of expansion of the chest or abdomen. Examiner notes that abdomen extends to the where the traditional waistline is. Even if Cadenius does not explicitly disclose in gathering respiration at the waistline, the combination of references would render gathering respiration at the waist obvious. Likewise the references previously recited also disclose the interlacing of plurality of conductive fibers as discussed in previous claim 6 in the prior Final Action dated 12/16/20 (“FA”).
It is also noted that even though the limitations of independent claim 1 requires the sensors of the sensor platform to be positioned at one or more locations on the waist of the wearer. However, the specification, [0019] includes "The fabric band 10 can be provided as a stand-alone article or can be combined/combined into an article of clothing such as but not limited to: underwear 11 (see FIG. 2—such as but not limited to any type of undergarment including jockey shorts, panties, undershirts, and bras); socks, limb bands (e.g. knee band); shirt (e.g. undershirt); etc.” As such, it is apparent that the location of the sensors and sensor platform provides no criticality and the method/device would operate the same if the sensors are at other positions on the user's body.


Allowable Subject Matter
Claims 1-2, 4-5, 8 and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art are Cadenius et al. (see FA or PTO-812 for full citation), US 20070299325 to Farrell et al., US 4919148 to Muccio, US 20140065107 to Lockwood et al., Corbellini (see FA or PTO-812 for full citation) and US 20160331974 to Lyons et al. Cadenius discusses various aspects of smart garments including materials, sensors etc., it specifically discusses a design for smart underwear with elements including electronics and electrodes on the band. Farrell teaches bands with various sensors mounted on it which are connected to electronics elements. Corbellini teaches a specific positioning of electrodes. Muccio and Lockwood disclose elements related to the stimulators and the positioning of said electrodes. Lyons discloses strain gauges and their use with regards to posture and respiration (see [0101], [0132], [0152] and [0160]). Additional references related to strain gauges determining respiration in real-time/posture can be found in the Non-Final Office action for Application 15/639,570 dated 1/25/21. However, the combination of a plurality of sensors, stimulators and posture/breathing in a band as claimed is neither anticipated nor rendered obvious by any of the references alone or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/ALLEN PORTER/Primary Examiner, Art Unit 3792